Case 1:13-cr-00121-MAC-KFG Document 83 Filed 10/05/20 Page 1 of 2 PageID #: 311




 UNITED STATES DISTRICT COURT                        EASTERN DISTRICT OF TEXAS


 UNITED STATES OF AMERICA                       '
                                                '
                                                '
 v.                                             '           NO. 1:13-CR-121-MAC
                                                '
                                                '
 ZACHARY JOEL JOWETT                            '

                    ORDER ADOPTING THE MAGISTRATE JUDGE'S
                        REPORT AND RECOMMENDATION

        The court referred a first amended petition alleging violations of supervised release

 conditions to the Honorable Zack Hawthorn, United States Magistrate Judge, at Beaumont,

 Texas, for consideration pursuant to applicable laws and orders of this court. The court has

 received and considered the Report of the United States Magistrate Judge filed pursuant to such

 order, along with the record, pleadings and all available evidence.

        At the close of the revocation hearing, U.S. Magistrate Judge Zack Hawthorn

 recommended:

 1.     that the court find that the Defendant violated the first allegation in the first amended
        petition that he failed to follow a special condition of release;

 2.     revoking the Defendant’s supervised release pursuant to 18 U.S.C. § 3583; and

 3.     the Defendant should be sentenced to a term of 8 months’ imprisonment with three
        years of supervised release to follow. The court adopts the magistrate judge’s findings
        for the imposition of the special conditions of supervised release.

        At the close of the revocation hearing, the Defendant, defense counsel and counsel for

 the Government each signed a standard form waiving their right to object to the proposed

 findings and recommendations contained in the magistrate judge’s report, consenting to

 revocation of supervised release and imposition of the sentence recommended. The Defendant
Case 1:13-cr-00121-MAC-KFG Document 83 Filed 10/05/20 Page 2 of 2 PageID #: 312




 also waived his right to be present with counsel and to speak at sentencing before the court

 imposes the recommended sentence.

        Accordingly, the findings of fact and conclusions of law of the magistrate judge are

 correct and the report of the magistrate judge is ADOPTED. It is therefore

        ORDERED and ADJUDGED that the first amended petition is GRANTED and

 Zachary Joel Jowett’s supervised release is REVOKED.

        Judgment and commitment will be entered separately, in accordance with the magistrate

 judge’s recommendations.

         SIGNED at Beaumont, Texas, this 5th day of October, 2020.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                              2
